                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                       CIVIL ACTION NO. 5:17-CV-00108-GCM
 ARTHUR LEE GIVENS BEY IV,

                Plaintiff,

    v.                                                           ORDER

 ROBERT HAMILTON,

                Defendant.


         THIS MATTER comes before the Court sua sponte. This case having been reassigned to

Judge Graham C. Mullen, the trial currently set for March 8, 2021, in Asheville before Chief Judge

Martin Reidinger is hereby continued. The Court intends to reset the trial to either the week of

March 15 or March 22, 2021, with the exact date to be determined as soon as the Court can

ascertain courtroom availability, and the bench trial will occur at the Charles R. Jonas Federal

Building at 401 W. Trade St. Charlotte, N.C. 28202, before Judge Graham C. Mullen.

         SO ORDERED.



                                      Signed: February 9, 2021




          Case 5:17-cv-00108-GCM Document 79 Filed 02/09/21 Page 1 of 1
